           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 1 of 11




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 WILMINGTON TRUST, N.A., as successor to Wilmington
 Trust Retirement and Institutional Services Company,
                                                                  Civil Case No.: 1:20-cv-02505-LLS-
                         Plaintiff,                               KHP

          -against-                                               ANSWER

 STOUT RISIUS ROSS, INC.,

                         Defendant.




        Defendant Stout Risius Ross, Inc. (currently known as Stout Risius Ross, LLC) (“Stout”),

by its attorneys, for its Answer to the Complaint of plaintiff Wilmington Trust, N.A., successor

to Wilmington Trust Retirement and Institutional Services Company (“Wilmington”), alleges as

follows, in numbered paragraphs corresponding to the numbered paragraphs in the Complaint:

                                  NATURE OF THE DISPUTE

    1. Admits.

    2. Admits that Wilmington, as trustee, engaged Stout to provide certain financial advisory

        services, and more specifically, to provide a fairness opinion regarding the transaction

        under consideration by Wilmington (the “Transaction”), and refers to the contract

        between Wilmington and Stout, effective October 25, 2013 (the “Agreement”) for a full

        and accurate statement of the terms of the agreement between Wilmington and Stout.

    3. Admits.

    4. Admits, except refers to the Agreement and the law for the limitations on Wilmington’s

        ability to rely on Stout’s opinions.


{01096757.DOCX;3 }                               1
           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 2 of 11




    5. Admits, except denies that Stout “assured” Wilmington.

    6. Admits, except denies that Stout “assured” Wilmington.

    7. Denies, except admits that the United States District Court for the Eastern District of

        Virginia conducted a bench trial and found that the ESOP had overpaid for Constellis’s

        stock by approximately $30 million, and refers to the trial court’s opinion in Brundle v.

        Wilmington Trust N.A., 241 F. Supp. 3d 610 (E.D.V.A. 2017, aff’d, 919 F.3d 763 (4th

        Cir. 2019) (“Brundle”) for a full statement of the court’s findings.

    8. Denies, except admits that, upon information and belief, Wilmington alone paid the cost

        of making the ESOP whole for the damages assessed in the Brundle judgment and that

        Wilmington seeks to hold Stout accountable for alleged damages.

                                         THE PARTIES

    9. Admits.

    10. Admits.

    11. Admits.

                                 JURISDICTION AND VENUE

    12. Admits, except denies that Stout engaged in any tortious acts in New York.

    13. Admits.

    14. Admits.

                                  FACTUAL BACKGROUND

    15. Admits.

    16. Admits.

    17. Admits.

{01096757.DOCX;3 }                               2
           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 3 of 11




    18. Admits.

    19. Admits, except allege that Wilmington had fiduciary duties as the trustee of the Constellis

        ESOP which required Wilmington to, among other things, fulfill its own duties of

        prudence and care with respect to its relationship with Stout.

    20. Denies.

    21. Denies.

    22. Admits that the language quoted in this paragraph of the Complaint appears in the

        Agreement, denies the reference in the paragraph to “among other things,” and refers to

        the Agreement and its Professional Terms for a full statement of its terms and conditions.

    23. Admits that the language quoted in this paragraph of the Complaint appears in the

        Agreement and refer to the Agreement and its Professional Terms for a full statement of

        its terms and conditions.

    24. Admits that the language quoted in this paragraph of the Complaint appears in the

        Professional Terms of the Agreement and refers to the Agreement and its Professional

        Terms for a full statement of their terms and conditions.

    25. Admits that the language quoted in this paragraph of the Complaint appears in the

        Professional Terms of the Agreement and refers to the Agreement and its Professional

        Terms for a full statement of their terms and conditions.

    26. Admits.

    27. Admits.

    28. Admits, except denies knowledge or information sufficient to form a belief as to whether

        any Wilmington representative received the Draft Report in Arizona.




{01096757.DOCX;3 }                               3
           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 4 of 11




    29. Denies, except admits that shortly thereafter El-Tahch and Levine presented Stout’s

        preliminary analysis in the conference call referred to.

    30. Denies, except admits upon information and belief that after the conference call referred

        to, Wilmington began to negotiate terms for the Transaction.

    31. Denies that Stout participated in the negotiations, except admits that Stout’s work

        included reassessing the potential transaction as deal terms involved and reviewing deal

        documents as requested.

    32. Denies, except admits that Stout provided feedback to Wilmington when requested.

    33. Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations in this paragraph, except admits that at the conclusion of negotiations

        Wilmington tentatively agreed to terms for the ESOPs purchase of Constellis stock.

    34. Admits.

    35. Admits and alleges that the Final Report and fairness opinion dated December 20, 2013

        were issued at closing.

    36. Denies knowledge or information as to whether any Wilmington representatives in

        Arizona received the Final Report and fairness opinion.

    37. Admits.

    38. Admits.

    39. Admits.

    40. Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations in this paragraph of the Complaint.

    41. Denies, except admits that Stout knew that it was under a duty to provide services to

        Wilmington pursuant to the terms of the Agreement.



{01096757.DOCX;3 }                                4
           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 5 of 11




    42. Denies, except admits that Stout knew that Wilmington would rely upon its fairness

        opinion, subject at all times to Wilmington’s overriding duty to discharge its own

        fiduciary duty under ERISA.

    43. Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations in this paragraph of the Complaint.

    44. Admits.

    45. Admits, except to the extent the allegations of the paragraph in the Complaint require a

        legal conclusion as to which Stout neither admits nor denies.

    46. Admits.

    47. Admits that Stout maintained to Wilmington that Stout’s work was appropriate and

        reasonable and denies the remainder of the allegations in this paragraph of the Complaint.

    48. Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations in this paragraph of the Complaint.

    49. Admits.

    50. Denies, except admits that Stout assisted Wilmington in defending Stout’s work and

        defended its valuation through its testimony as a nonparty witness.

    51. Admits.

    52. Admits, and refers to the District Court’s factual findings for a full statement thereof.

    53. Denies, except refers to the District Court’s factual findings for a full statement thereof.

    54. Admits.

    55. Admits.

    56. Admits.




{01096757.DOCX;3 }                                5
           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 6 of 11




    57. Admits, but states that upon information and belief CSG was not named “CSG

        International”.

    58. Admits.

    59. Admits.

    60. Admits.

    61. Admits.

    62. Admits.

    63. Admits.

    64. Admits.

    65. Admits.

    66. Admits.

    67. Admits.

    68. Admits.

    69. Admits that after the November 14, 2013 meeting Wilmington and its counsel began to

        negotiate the terms of the Transaction, but denies that Stout participated in such

        negotiations, and denies that the Brundle court made a factual finding that Stout

        participated in the negotiations with the selling shareholders.

    70. Admits that by November 22, 2013 Wilmington and its counsel had negotiated a per-

        share price of $4235 along with other terms of the Transaction but denies that Stout

        participated in such negotiations and denies that the Brundle court made a factual finding

        that Stout participated in the negotiations.

    71. Admits.

    72. Admits.



{01096757.DOCX;3 }                                6
           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 7 of 11




    73. Admits.

    74. Admits.

    75. Denies and further alleges that the court found that “Wilmington has not proven by a

        preponderance of the evidence that the ESOP paid no more than adequate consideration

        in 2013 when it purchased Constellis’ stock, and therefore had not met its burden”. 241 F.

        Supp. 3d at 634.

    76. Denies and further allege that the court found that Wilmington “has not demonstrated that

        its reliance on SRR’s report was ‘reasonably justified’ in light of all the circumstances

        because it has not shown that it thoroughly probed the gaps and internal inconsistencies

        in that report.” Id.

    77. a. Denies.

        b. Denies, except admits that management was to receive a cash bonus of 5% of the total

        purchase price.

        c. Denies, except admits that management was eligible to receive stock appreciation

        rights (“SARS”) that were tied to the company’s equity value.

        d. Denies, except admits there was an audit.

        e. Denies, except admits much of Constellis’ revenue derived from two contracts.

        f. Denies, except admits that Stout received the prior projections prepared by Constellis

        for the Vestar transaction and did not send them to Wilmington, and alleges that

        Wilmington knew about Vestar’s proposed purchase and should have recognized that

        Constellis must have prepared previous projections. Id. at 637-38.

        g. Admits that the court found that Wilmington did not adequately consider the impact of

        the two pending acquisitions on Constellis’ projections.



{01096757.DOCX;3 }                               7
           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 8 of 11




    78. a. Admits.

        b. Denies.

        c. Denies.

    79. a. Admits that the Brundle court found that the ESOP could not exercise certain

        prerogatives of control over Constellis.

        b. Denies.

    80. a. Denies.

        b. Admits.

    81. a. Admits.

        b. Denies.

    82. Denies.

    83. Denies, except admits that the Brundle court’s opinion included the table set forth in this

        paragraph of the Complaint.

    84. Denies that the court held that Stout made errors, except admits that Wilmington was

        liable because it had not “thoroughly probed the gaps and internal inconsistencies in

        [Stout’s] report”.

    85. Admits.

    86. Admits.

    87. Admits, upon information and belief

    88. Admits.

                                      FIRST CAUSE OF ACTION
                                         (Breach of Contract)

    89. – 99. The cause of action for breach of contract in the Complaint was dismissed pursuant

        to this Court’s Opinion and Order dated March 23, 2021 [Dkt. 35].

{01096757.DOCX;3 }                                 8
           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 9 of 11




                                     SECOND CAUSE OF ACTION
                                           (Negligence)

    100 – 114. The cause of action for negligence in the Complaint was dismissed pursuant to

    this court’s Opinion and Order dated March 23, 2021 [Dkt. 35].

                                      THIRD CAUSE OF ACTION
                                           (Contribution)

    115.         The responses to each of the paragraphs incorporated by reference within this

        paragraph of the Complaint are repeated and realleged as if fully set forth herein.

    116.         Denies.

    117.         Denies.

    118.         Denies.

    119.         Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations in this paragraph of the Complaint.

    120.         Denies.

    121.         Admits.

    122.         a-e. Denies.

    123.         Denies.

    124.         Denies.

    125.         Denies.

    126.         Denies.

    127.         Denies.

    128.         Admits.

    129.         Denies.

    130.         No response is required to Wilmington’s demand for a jury trial.


{01096757.DOCX;3 }                                9
           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 10 of 11




                                          AFFIRMATIVE DEFENSES

                             AS AND FOR A FIRST AFFIRMATIVE DEFENSE

    131.         Wilmington’s contribution claim fails to state a claim upon which relief may be

        granted as it fails to allege joint tortious conduct by Wilmington and Stout which

        produced harm to Brundle individually or as representative of the Constellis ESOP.

                            AS AND FOR A SECOND AFFIRMATIVE DEFENSE

    132.             Wilmington’s contribution claim is barred by the doctrine of collateral estoppel,

        as the findings of fact decided by the Brundle court, which resulted in its holding that

        Wilmington was liable for permitting a prohibited transaction in violation of 29 U.S.C.

        §1106 (a) (1) (A) and breaching its fiduciary duty, are binding on Wilmington in this

        action. Wilmington’s conduct as found in the Brundle action constitutes an intervening

        and superseding cause of any damages or injuries alleged in Wilmington’s complaint,

        including its payment of the judgment in the Brundle action.

                             AS AND FOR A THIRD AFFIRMATIVE DEFENSE

    133.         Any damages or injuries alleged in Wilmington’s Complaint, including its

        payment of the judgment in the Brundle action, were due to, caused and occasioned by

        the contributory negligence, recklessness, willfulness and/or breach of fiduciary duty of

        Wilmington, which acts and omissions, even if combining and concurring with those of

        Stout, if any (and Stout expressly denies the same), directly and proximately caused any

        damages or injuries to the Brundle plaintiff and constitute an intervening and superseding

        cause that bars Wilmington’s claim against Stout.




{01096757.DOCX;3 }                                   10
           Case 1:20-cv-02505-LLS Document 36 Filed 04/06/21 Page 11 of 11




                     AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

    134.         Wilmington's claim for contribution is barred under the doctrine of waiver by

        reason of, among other things, Wilmington's failure to comply with the provisions of the

        Professional Terms in the Agreement requiring that Wilmington provide timely notice to

        Stout of any nonconformance with Stout's warranty with respect to the services

        performed by Stout.


        WHEREFORE, Stout respectfully demands judgment,

                 (i) Dismissing the Complaint with prejudice;

                 (ii) Awarding Stout the costs of this action; and

                 (iii) Awarding Stout such other and further relief as the Court deems just
                       and proper.

Dated: April 6, 2021


                                ROBINSON BROG LEINWAND
                               GREENE GENOVESE & GLUCK P.C.

                                 By: ___________________________
                                       /S/ Lawrence S. Hirsh
                                      Lawrence S. Hirsh

                                       875 Third Avenue, 9th Floor
                                       New York, New York 10022
                                             (212) 603-6300

                                      Attorneys for Defendant




{01096757.DOCX;3 }                               11
